United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-1442
                                   ___________

United States of America,               *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the
      v.                                * Western District of Arkansas.
                                        *
Binicio Almaguer-Compean,               *      [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: September 1, 2011
                                 Filed: September 6, 2011
                                 ___________

Before LOKEN, BYE, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

       Binicio Almaguer-Compean pleaded guilty to illegally re-entering the United
States after being deported following the commission of an aggravated felony, in
violation of 8 U.S.C. § 1326(a), (b)(2). The district court1 imposed a sentence of 41
months in prison and three years of supervised release. Almaguer appeals. His
counsel has moved to withdraw, and in a brief filed under Anders v. California, 386
U.S. 738 (1967), he argues that the district court abused its discretion in imposing a
substantively unreasonable sentence by not varying downward.

      1
        The HONORABLE JIMM LARRY HENDREN, Chief Judge, United States
District Court for the Western District of Arkansas.
      Almaguer has failed to rebut the presumption that his sentence, which falls at
the bottom of the advisory Guidelines range, is not substantively unreasonable. See
Gall v. United States, 552 U.S. 38, 51 (2007); United States v. Feemster, 572 F.3d
455, 461 (8th Cir. 2009) (en banc). Additionally, having reviewed the record under
Penson v. Ohio, 488 U.S. 75 (1988), we find no nonfrivolous issues. Accordingly, the
judgment of the district court is affirmed, and we grant counsel’s motion to withdraw.
                        ______________________________




                                         -2-